07/12/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0075



                                  No. DA 21-0075

STATE OF MONTANA,

              Plaintiff and Appellee,

      v.

ANTHONY WEIMER,

              Defendant and Appellant.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including August 9, 2021, within which to prepare, serve, and file the State’s

response.




TKP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            July 12 2021